   IN THE DISTRICT COURT OF THE UNITED STATES FOR THE

     MIDDLE DISTRICT OF ALABAMA, NORTHERN DIVISION


UNITED STATES OF AMERICA        )
                                )     CRIMINAL ACTION NO.
     v.                         )        2:18cr418-MHT
                                )             (WO)
JOHN A. MacLENNAN               )


      ORDER DISMISSING INDICTMENT WITH PREJUDICE

    Upon consideration of the government’s motion to

dismiss   the   indictment   with   prejudice   based   on   the

defendant John A. MacLennan’s successful completion of

pretrial diversion (doc. no. 28), it is ORDERED and

ADJUDGED as follows:

    (1) The motion to dismiss is granted.

    (2) The indictment (doc. no. 1) is dismissed with

          prejudice.

    (3) Defendant John A. MacLennan is discharged.

    DONE, this the 24th day of May, 2019.

                                /s/ Myron H. Thompson
                             UNITED STATES DISTRICT JUDGE
